






Exhibit 10.12A


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT by and among Banc of California,
National Association, a national banking association (“Bank” or “Employer”) and
Jeffrey T. Seabold (the “Executive”, and, together with Bank and Employer,
either a “Party” or collectively the “Parties”) is dated and shall be effective
as of the 1st day of April, 2015 (the “Agreement”).
RECITALS
WHEREAS, Employer and the Executive previously entered into that certain
employment agreement dated as of May 13, 2013 (the “Prior Agreement”);
WHEREAS, pursuant to the terms of the Prior Agreement, Bank possessed the right
to acquire CS Financial Inc. (“CS Financial”), a mortgage brokerage firm
primarily owned and controlled by the Executive;
WHEREAS, Bank acquired CS Financial on October 31, 2013 (the “CS Financial
Acquisition”), after which CS Financial became, and has since remained, a wholly
owned subsidiary of Bank; and
WHEREAS, Employer and the Executive desire to enter into this Agreement in order
to amend, restate and supersede the Prior Agreement and thereby reflect the
revised terms of employment to which the Parties now wish to agree.
AGREEMENT
1.Effective Date. The “Effective Date” shall mean April 1, 2015.
2.Employment Period. Employer hereby agrees to employ the Executive, and the
Executive hereby agrees to serve Employer, subject to the terms and conditions
of this Agreement, for the period commencing on the Effective Date and ending on
the third anniversary thereof (the “Employment Period”); provided, however,
that, commencing on the date that is two years after the Effective Date, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), unless previously terminated, the Employment
Period shall automatically be extended so as to terminate two years from such
Renewal Date, unless, at least 60 days prior to the Renewal Date, Employer shall
give notice to the Executive that the Employment Period shall not be so
extended.
3.Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve as Executive Vice President and Chief Banking
Officer, with such duties and responsibilities as are customarily assigned to
such position. The Executive shall report directly to the Chief Executive
Officer and President of Bank (the “Bank

1

--------------------------------------------------------------------------------



CEO”) and/or such other officers of Bank and/or Banc of California, Inc., a
Maryland corporation and wholly owning parent holding company of Bank
(“Bancorp”), as determined by the board of directors of Bank (the “Bank Board”)
from time to time. If the Executive serves on the board of directors of either
Bancorp and/or Bank during the Employment Period (which shall be subject to
election by the shareholders of Bancorp and Bank, respectively, and subject to
each of Bancorp’s and Bank’s ordinary course director nomination processes and
policies), the Executive agrees that (i) he shall so serve without compensation
for his service as a director and (ii) shall not serve on any committee of
either such boards of directors for which independence is necessary or, as
determined by the Chair of the board of directors of Bancorp or the Chair of the
Bank Board, respectively, in his or her sole discretion, advisable. During the
Employment Period, the Executive shall be provided with an office at the
corporate headquarters in Irvine, California and Beverly Hills, California.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled under this Agreement, the
Executive shall be employed by Employer on a full-time basis and agrees to
devote such time as is necessary to discharge the responsibilities assigned to
the Executive hereunder and to use the Executive’s reasonable best efforts to
perform such responsibilities faithfully and efficiently. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to,
either for free or for personal compensation, (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (C) manage personal
investments and personal investment companies, (D) subject to Section 8, his
fiduciary duties to Bancorp and Bank, and his compliance with Employer’s
policies and procedures in effect from time to time applicable to employees of
either Bancorp or Bank with respect to actual or potential conflicts of
interest, including, without limitation, the Code of Business Ethics and
Conduct, attend to other business matters, so long as such activities do not
materially interfere with the performance of the Executive’s responsibilities as
an employee of Employer in accordance with this Agreement, and (E) subject to
Section 8, his fiduciary duties to Bancorp and Bank, and his compliance with
Employer’s policies and procedures in effect from time to time applicable to
employees of either Bancorp or Bank with respect to actual or potential
conflicts of interest, including, without limitation, the Code of Business
Ethics and Conduct, serve as an officer and/or director, of Camden Capital
Partners, LLC, and Camden Escrow, former affiliated entities of CS Financial
that were not acquired by Bank in the CS Financial Acquisition.
(b)    Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”) at a rate
of not less than $750,000 payable in accordance with Employer’s normal payroll
policies. The Executive’s Annual Base Salary shall be reviewed for increase at
least annually by the Bank Board, the Bancorp board of directors (the “Bancorp
Board”) and/or the Compensation Committee of the Bancorp Board (the
“Compensation Committee”) pursuant to normal performance review policies. The
Annual Base Salary shall not be reduced after any increase and the term Annual
Base Salary as utilized in this Agreement shall refer to Annual Base Salary as
so increased.

2

--------------------------------------------------------------------------------



(ii)Transitional Compensation. In lieu of certain compensation that Executive
would otherwise have been entitled to receive under the Prior Agreement,
Executive shall be eligible to receive a bonus, solely in respect of each of the
fiscal quarters ending June 30, 2015, September 30, 2015 and December 31, 2015,
of up to a maximum of $250,000 per quarter (the “2015 Transitional Bonus”), in
the form of an award under the Banc of California, Inc. 2013 Omnibus Incentive
Plan (the “Plan”) (or its successor) (the “2015 Transitional Bonus”), which 2015
Transitional Bonus shall be based upon attainment, on both a quarterly and
cumulative basis, of performance objectives and metrics determined and
established by the Compensation Committee, taking into account, as appropriate,
the criteria deemed relevant related to overall performance of the residential
lending division of Bank. The actual 2015 Transitional Bonus shall be paid in
cash in quarterly installments, each installment due no later than sixty (60)
days following the end of each the three fiscal quarters during 2015 to which
the Transitional Bonus relates.
(iii)Annual Bonus. With respect to each fiscal year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (“Annual
Bonus”) in the form of an award under the Plan (or its successor) based on the
attainment of performance objectives determined and established by the
Compensation Committee, taking into account, as appropriate, the criteria deemed
relevant related to performance of Bank, with an annual target bonus of 100% of
such Annual Base Salary (the “Target Bonus”), pro-rated for any partial year.
The actual Annual Bonus, which could be higher or lower than the Target Bonus,
shall be paid in accordance with customary practice in cash or in equity awards
with respect to shares of Bancorp common stock (including restrictive covenants)
that are substantially consistent with the terms of equity awards granted under
the Plan to employees of Employer in the ordinary course of business consistent
with past practice, as determined by the Compensation Committee in its
discretion; provided, however, that no more than 50% of the actual Annual Bonus
for any year shall be paid in the form of equity awards.
(iv)Incentive Bonus. With respect to each fiscal year ending during the
Employment Period, the Executive shall be entitled to receive, in addition to
the Annual Bonus, an annual incentive bonus (“Incentive Bonus”) in the form of
an award under the Plan (or its successor) based upon attainment of performance
objectives and metrics determined and established by the Compensation Committee,
taking into account, as appropriate, the criteria deemed relevant related to
performance of Bancorp, with an annual target incentive bonus of 100% of the
Annual Bonus actually received by the Executive for such fiscal year (“Target
Incentive Bonus”), pro-rated for any partial year. The actual Incentive Bonus,
which could be higher or lower than the Target Incentive Bonus, shall be paid in
accordance with customary practice in cash and in equity awards with respect to
shares of Bancorp common stock on terms (including restrictive covenants) that
are substantially consistent with the terms of equity awards granted under the
Plan to employees of Employer in the ordinary course of business consistent with
past practice, as determined by the Compensation Committee in its discretion;
provided, however, that no more than 50% of the actual Incentive Bonus for any
year shall be paid in the form of equity awards.

3

--------------------------------------------------------------------------------



(v)Clawback. For three (3) years following the grant of any such equity payments
or other equity compensation, all equity payments or other equity compensation
provided to Executive under this Agreement will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of Employer (1) in effect from time to time generally applicable to executives
of the Bank or (2) adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement) or by agreement with, or consent
of, Executive.
(vi)Equity Awards. During the Employment Period, the Executive shall be eligible
to participate in Bancorp’s equity compensation plans as may be in effect from
time to time.
(vii)Other Employee Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in all benefits under all plans, practices, policies and programs
provided by Employer on a basis that is no less favorable than those generally
applicable or made available to executives of Employer. The Executive shall be
eligible for participation in fringe benefits and perquisite plans, practices,
policies and programs (including, without limitation, expense reimbursement
plans, practices, policies and programs, as well as supplemental executive
disability insurance benefits) on a basis that is no less favorable than those
generally applicable or made available to executives of Employer, provided that
business travel, meal expenses and business accommodations shall be in the
Executive’s reasonable discretion and shall include premium cabin air travel.
(viii)Beneficiaries. From time to time, by signing a form furnished by Employer,
the Executive may designate any legal or natural person or persons (who may be
designated contingently or successively) to whom to transfer any outstanding
equity awards held by the Executive at the time of his death. If the Executive
fails to designate a beneficiary as provided above, or if the designated
beneficiary dies before the Executive or before complete payment or settlement
of the outstanding equity awards, the outstanding equity awards held by the
Executive shall be transferred to the Executive’s estate. For purposes of this
Agreement, the term “designated beneficiary” means the person or persons
designated by the Executive as his beneficiary in the last effective beneficiary
designation form filed with Employer, or if the Executive has failed to
designate a beneficiary, the Executive’s estate.
4.Termination of Employment. (a) Death or Disability. The Executive’s employment
shall terminate automatically upon the Executive’s death during the Employment
Period. If Employer determines in good faith that the Disability of the
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may provide the Executive with written notice
in accordance with Section 10(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with
Employer shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.

4

--------------------------------------------------------------------------------



For purposes of this Agreement, “Disability” shall mean the absence of the
Executive from the Executive’s duties with Employer on a full-time basis for 90
consecutive, or a total of 180 days in any 12 month period, as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by Employer or its insurers and acceptable to
the Executive or the Executive’s legal representative.
(b)Cause. Employer may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
(i)the Executive is convicted of, or pleads guilty or nolo contendere to a
charge of commission of a felony involving moral turpitude or securities or
banking laws;
(ii)the Executive has engaged in willful gross neglect or willful gross
misconduct in carrying out his duties, which is reasonably expected to result in
material economic or material reputational harm to Employer;
(iii)the Executive is subject to an action taken by a regulatory body or a
self-regulatory organization which materially impairs or prevents the Executive
from performing his duties with Employer that are required under this Agreement;
or
(iv)the Executive materially breaches any provision of this Agreement.
For purposes of this Section 4(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of Employer. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Bancorp Board, the Bank Board or upon the instructions of the
Bancorp Board, Bank Board or the Bank CEO or based upon the advice of counsel
for Employer shall be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of Employer. In order
to invoke a termination for Cause on any of the grounds enumerated under Section
4(b)(ii) or Section 4(b)(iv), Employer must provide written notice to the
Executive of the existence of such grounds within 30 days following Employer’s
knowledge of the existence of such grounds, specifying in reasonable detail the
grounds constituting Cause, and the Executive shall have 30 days following
receipt of such written notice during which he may remedy the ground if such
ground is reasonably subject to cure.
(c)Good Reason. The Executive’s employment may be terminated by the Executive
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, in the absence of a written consent of the Executive, any of the
following:
(i)the assignment to the Executive of any duties materially inconsistent with
the Executive’s position, authority, duties or responsibilities as contemplated
by

5

--------------------------------------------------------------------------------



Section 3(a) of this Agreement, or any other action by Employer which results in
a material diminution in such position, authority, duties or responsibilities;
(ii)any material breach of any of the provisions of Section 3(b) of this
Agreement;
(iii)any requirement by Employer that the Executive’s services be rendered
primarily at a location or locations other than Santa Monica, Los Angeles,
Beverly Hills or Irvine, California; or
(iv)any failure by Employer to comply with Section 8(c) of this Agreement.
In order to invoke a termination for Good Reason, the Executive shall provide
written notice to Employer of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions and Employer
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure. In the event that Employer fails to remedy the condition constituting
Good Reason during the applicable Cure Period, the Executive’s “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)) must occur, if at all, within 60 days following
such Cure Period in order for such termination as a result of such condition to
constitute a termination for Good Reason.
(d)Notice of Termination. Any termination by Employer for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 10(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or Employer to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause, as applicable, shall not waive any right of the Executive
or Employer, respectively, hereunder or preclude the Executive or Employer,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or Employer’s rights hereunder.
(e)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by Employer for Cause, or by the Executive with or
without Good Reason, the date of receipt of the Notice of Termination or any
later date specified therein within 30 days of such notice, as the case may be,
(ii) if the Executive’s employment is terminated by Employer other than for
Cause or Disability, the Date of Termination shall be the date on which Employer
notifies the Executive of such termination and (iii) if the Executive’s
employment is

6

--------------------------------------------------------------------------------



terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.
5.Obligations of Employer upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, Employer shall
terminate the Executive’s employment other than for Cause, death or Disability,
or the Executive shall terminate employment for Good Reason:
(i)Employer shall pay to the Executive the aggregate of the following amounts:
A.to the extent not previously paid, in a lump sum in cash within 30 days after
the Date of Termination, the sum of (1) the Executive’s accrued Annual Base
Salary and any accrued vacation pay through the Date of Termination, (2) the
Executive’s business expenses that have not been reimbursed by Employer as of
the Date of Termination that were incurred by the Executive prior to the Date of
Termination in accordance with the applicable Employer policy, and (3) the
Executive’s Annual Bonus earned for the fiscal year immediately preceding the
fiscal year in which the Date of Termination occurs to the extent such bonus has
been determined but not paid as of the Date of Termination (the sum of the
amounts described in clauses (1) through (3), shall be hereinafter referred to
as the “Accrued Obligations”); and
B.to the extent not previously paid, no later than March 15 of the year
following the year in which the Date of Termination occurs, subject to the
achievement of any applicable performance goals required in order for the bonus
to be deductible by reason of qualifying for the “performance-based”
compensation exception of Section 162(m) of the Code, the product of (1) the sum
of the Target Bonus and the Target Incentive Bonus (determined as though the
Executive remained employed by Employer through the year in which the Date of
Termination occurs) and (2) a fraction, the numerator of which is the number of
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination, and the denominator of which is 365 (the “Pro Rata Bonus”); and
(ii)Employer shall pay to the Executive an amount equal to the product of (1)
one and one-half and (2) the sum of (x) the Executive’s Annual Base Salary and
(y) the sum of the Annual Bonus and the Incentive Bonus received by the
Executive in respect of most recently completed fiscal year of Employer as of
the Date of Termination; provided that if a termination of the Executive’s
employment described in this Section 5(a) occurs within two years immediately
following a Change of Control (as defined on Exhibit A hereto), in lieu of the

7

--------------------------------------------------------------------------------



forgoing amount, Employer shall pay to the Executive an amount equal to the
product of (1) two and (2) the sum of the Executive’s Annual Base Salary, the
Target Bonus and the Target Incentive Bonus; and provided, further, that the
applicable amount payable pursuant to this sub-clause (ii) shall be payable in
equal installments over the twenty-four (24) month period immediately following
the last day of the Executive’s employment by Employer in accordance with
Employer’s normal payroll policies;
(iii)Any equity-based awards granted to the Executive shall vest and become free
of restrictions immediately, and any stock options or stock appreciation rights
granted to the Executive shall be exercisable for the remainder of their term,
without regard to any provisions relating to earlier termination of the stock
options or stock appreciation rights based on termination of employment (the
“Equity Benefits”);
(iv)For either (A) the eighteen-month period following the Date of Termination
or, (B) if a termination of the Executive’s employment described in this Section
5(a) occurs within two years immediately following a Change of Control, the
two-year period following the Date of Termination, Employer shall continue to
provide medical and dental benefits to the Executive and his eligible dependents
as if the Executive remained an active employee of Employer, (collectively
“Welfare Benefits”); and
(v)To the extent not theretofore paid or provided, Employer shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of Employer and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”). As used in this Agreement,
the term “affiliated companies” shall include any company controlled by,
controlling or under common control with Employer.
(b)Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) payment of the Pro Rata Bonus,
(iv) the Welfare Benefits and (v) the Equity Benefits. Accrued Obligations shall
be paid to the Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination and the Pro Rata Bonus shall
be paid to the Executive’s estate or beneficiary, as applicable, on the date
specified in Section 5(a)(i). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 5(b) shall include death
benefits for which Employer pays as in effect on the date of the Executive’s
death and the continued provision of the Welfare Benefits.
(c)Disability. If the Executive’s employment is terminated by Employer by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for (i)
payment of Accrued Obligations, (ii) the timely payment or provision of Other
Benefits, (iii) payment of the Pro Rata Bonus, (iv) the Welfare Benefits and (v)
the Equity Benefits. Accrued Obligations shall be paid to the Executive or his
estate or beneficiary, as applicable, in a lump sum in cash within 30 days

8

--------------------------------------------------------------------------------



of the Date of Termination and the Pro Rata Bonus shall be paid to the Executive
or his estate or beneficiary, as applicable, on the date specified in Section
5(a)(i). With respect to the provision of Other Benefits, the term Other
Benefits as utilized in this Section 6(c) shall include, and the Executive shall
be entitled after the Disability Effective Date to receive, disability and the
continued provision of Welfare Benefits.
(d)Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by Employer for Cause or the Executive terminates his employment
without Good Reason during the Employment Period, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive (i) the Accrued Obligations through the Date of Termination and
(ii) Other Benefits, in each case, to the extent theretofore unpaid. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.
Any amounts payable by Employer to the Executive pursuant to Section 5(a)(ii),
5(a)(iii) and 5(a)(iv) shall be subject to and conditioned upon the Executive
signing and delivering (and not revoking) to Employer a general release and
waiver (in the form attached as Exhibit B) and the first payment pursuant to
Section 5(a)(ii) shall be made on the 55th day following the Date of Termination
(the “Initial Payment Date”), with any payments that would have otherwise been
made during the period between the Date of Termination and the Initial Payment
Date to be paid in a lump sum on the Initial Payment Date.
6.Full Settlement. Employer’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Employer may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and, such amounts shall not be reduced whether
or not the Executive obtains other employment. Employer agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest by Employer, any
affiliates or their respective predecessors, successors or assigns, the
Executive, his estate, beneficiaries or their respective successors and assigns
of the validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement); provided that the Executive
prevails on at least one material claim.
7.Section 280G. (a) Notwithstanding anything in this Agreement to the contrary,
in the event that the Accounting Firm shall determine that receipt of all
Payments would subject the Executive to tax under Section 4999 of the Code, the
Accounting Firm shall determine whether some amount of Agreement Payments meets
the definition of “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, then the aggregate Agreement Payments shall be reduced to
such Reduced Amount.
(b)If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced to the Reduced Amount, Bancorp, Bank or one of its
subsidiaries shall promptly give the Executive notice to that effect and a copy
of the detailed calculation thereof,

9

--------------------------------------------------------------------------------



and the Executive may then elect, in his sole discretion, which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount); provided that the Executive shall not be permitted to elect to
reduce any Agreement Payment that constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and shall advise
Employer in writing of his election within ten days of his receipt of notice. If
no such election is made by the Executive within such ten-day period, Employer
shall reduce the Agreement Payments in the following order: (1) by reducing
benefits payable pursuant to Section 5(a)(i)(B) of the Agreement and then (2) by
reducing amounts payable pursuant to Section 5(a)(ii). All determinations made
by the Accounting Firm under this Section 7 shall be binding upon Employer and
the Executive and shall be made within 60 days of the Executive’s Date of
Termination. In connection with making determinations under this Section 7, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the Change of
Control, including any non-competition provisions that may apply to the
Executive, and Employer shall cooperate in the valuation of any such services,
including any non-competition provisions.
(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by Employer to or for
the benefit of the Executive pursuant to this Agreement which should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
which will have not been paid or distributed by Employer to or for the benefit
of the Executive pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against Employer or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by Employer to or for the benefit of the
Executive shall be repaid by the Executive to Employer; provided, however, that
no such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by Employer to or for the benefit of the
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.
(d)All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 7 shall be borne by Employer.
(e)Definitions. The following terms shall have the following meanings for
purposes of this Section 7.
(i)“Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is mutually agreed to by Employer and the Executive for

10

--------------------------------------------------------------------------------



purposes of making the applicable determinations hereunder, which firm shall not
be a firm serving as accountant or auditor for the individual, entity or group
effecting the Change of Control;
(ii)“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 7);
(iii)“Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);
(iv)A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;
(v)“Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code; and
(vi)“Reduced Amount” shall mean the amount of Agreement Payments that (x) has a
Present Value that is less than the Present Value of all Agreement Payments and
(y) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Agreement Payments were any other amount that is
less than the Present Value of all Agreement Payments.
8.Confidential Information; Non-Solicit of Employees; Corporate Opportunities.
(a)  The Executive shall hold in a fiduciary capacity for the benefit of
Employer all secret or confidential information, knowledge or data relating to
Employer or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by Employer or any of its affiliated companies and which shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with Employer, the Executive shall
not, without the prior written consent of Employer or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than Employer and those designated by it or as
may be required by applicable law, court order, a regulatory body or arbitrator
or other mediator.
(b)During the period beginning on the date hereof and ending upon the second
anniversary following the Date of Termination, but without limitation to any of
the

11

--------------------------------------------------------------------------------



Executive’s other duties or obligations to Employer or any of its affiliated
companies, the Executive shall not, without the prior written consent of
Employer, directly or indirectly, solicit or encourage any person to leave his
or her employment with Bancorp or Bank or any of their subsidiaries or assist in
any way with the hiring of (i) any Bancorp or Bank employee (or any employee of
any of their subsidiaries) by any other business (a “Relevant Person”) or (ii)
any person who was a Relevant Person at any time during the twelve (12) month
period preceding such hiring or solicitation.
(c)During the period beginning on the date hereof and ending upon the Date of
Termination, but without limitation to any of the Executive’s other duties or
obligations to Employer or any of its affiliated companies, with respect to any
business opportunities involving business activities or lines of business that
are the same as or similar to those pursued by, or competitive with, Bank,
Bancorp or any of their subsidiaries, that are from time to time presented to
the Executive (irrespective of whether in his capacity as an executive and/or
director of Employer or any of its affiliated entities), to the extent that such
business opportunities are ones that Bank, Bancorp or any of their subsidiaries
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so (each, an “Opportunity”), the
Executive shall be obligated to communicate such Opportunity to Bank, and the
Executive shall not be permitted to directly or indirectly pursue such
Opportunity unless the Bank Board and Bancorp Board shall have affirmatively
declined such Opportunity.  For clarification, none of Bancorp, Bank or any or
their subsidiaries renounces or waives its ability to pursue, compete for,
acquire or otherwise undertake any opportunity, and Bancorp, Bank and their
subsidiaries may do so, whether or not such opportunity is presented or offered
to them or to any other person, including those mentioned above.
(d)The obligations of Employer to make the severance payments to the Executive
under Section 5 of this Agreement shall be conditioned upon and subject to the
Executive’s compliance with all of the terms of this Section 8 and the release
described in Section 5.
(e)Notwithstanding the foregoing clause (d), the Executive acknowledges that
Employer would be irreparably injured by any violation of this Agreement,
including Section 8, and the Executive hereby acknowledges and agrees that, in
addition to any other remedies available to it for any breach or threatened
breach of this Agreement, including Section 8, Employer shall be entitled,
without posting any bond or proof of damages, to a preliminary or permanent
injunction, restraining order, and/or other equitable or specific performance
based relief, restraining the Executive from any actual or threatened breach of
this Agreement, including Section 8.
9.Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of Employer shall not be assignable by the Executive. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, heirs or legatees.
(b)This Agreement shall inure to the benefit of and be binding upon Bancorp,
Bank and their respective successors and assigns.

12

--------------------------------------------------------------------------------



(c)Bank will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Bank to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that Bank would be required to perform it
if no such succession had taken place. As used in this Agreement, “Bank” shall
mean Bank .as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
10.Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws. If, under any such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other parties or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address
on file at Employer.
If to Employer:
Banc of California, N.A.
18500 Von Karman Ave, Suite 1100
Irvine, California 92612
ATTN: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(d)Employer may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.
(f)Notwithstanding anything herein to the contrary, the compensation or benefits
provided under this Agreement are subject to modification, as necessary to
comply with

13

--------------------------------------------------------------------------------



requirements imposed by Bancorp’s or Bank’s boards of directors to comply with
the “Final Interagency Guidance on Sound Incentive Compensation Policies” issued
on an interagency basis by the Federal Reserve System, the Office of the
Comptroller of the Currency, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision, effective June 25, 2010, or any amendment,
modification or supplement thereto, which shall be deemed to include, without
limitation, any rules adopted pursuant to Section 956 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.
(g)If Executive determines, in good faith, that any compensation or benefits
provided by this Agreement may result in the application of Section 409A of the
Code, the Executive shall provide written notice thereof (describing in
reasonable detail the basis therefor) to Employer, and Employer shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of Section 409A of the Code or in
order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive. Any payments that,
under the terms of this Agreement, qualify for the “short-term” deferral
exception under Treasury Regulations Section 1.409A-1(b)(4), the “separation
pay” exception under Treasury Regulations Section 1.409A-1(b)(9)(iii) or any
other exception under Section 409A of the Code will be paid under the applicable
exceptions to the greatest extent possible. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Executive is considered a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, and if any payment that the Executive
becomes entitled to under this Agreement is considered deferred compensation
subject to interest, penalties and additional tax imposed pursuant to Section
409A of the Code as a result of the application of Section 409A(a)(2)(B)(i) of
the Code, then no such payment shall be payable prior to the date that is the
earlier of (i) six months and one day the Executive’s separation from service
(provided that any accrued installments that would otherwise be payable during
that six-month period are paid at the end of such period) or (ii) the
Executive’s death. In no event shall the date of termination of the Executive’s
employment be deemed to occur until the Executive experiences a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the Date of Termination. All reimbursements
provided under this Agreement shall be provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (A) the amount of expenses eligible for reimbursement during
one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred; and (C) the right to any
reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.

14

--------------------------------------------------------------------------------



(h)This Agreement amends, restates and supersedes the Prior Agreement as of the
Effective Date, after which time the Prior Agreement shall no longer have any
continuing force or effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to authorization from its board of directors, Bank has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
JEFFREY T. SEABOLD
/s/ Jeffrey T. Seabold
BANC OF CALIFORNIA, N.A.
By /s/ Steven A. Sugarman
Steven A. Sugarman, Chief Executive Officer



16

--------------------------------------------------------------------------------








EXHIBIT A
DEFINITION OF CHANGE OF CONTROL
For the purposes of this Agreement “Change of Control” means:
(i)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (a) the
then-outstanding shares of common stock of Bancorp (the “Outstanding Bancorp
Common Stock”) or (b) the combined voting power of the then-outstanding voting
securities of Bancorp entitled to vote generally in the election of directors
(the “Outstanding Bancorp Voting Securities”); provided, however, that, for
purposes of this Section 1(d), the following acquisitions shall not constitute a
Change of Control: (w) any acquisition directly from the Bancorp, (x) any
acquisition by the Bancorp, (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Bancorp or any company affiliated
with Bancorp or (z) any acquisition pursuant to a transaction that complies with
clauses (iii)(a), (iii)(b) and (iii)(c) below;
(ii)Individuals who, as of the Effective Date, constitute the Bancorp Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Bancorp Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Bancorp’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving Bancorp or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Bancorp, or the acquisition of assets or stock of another entity by
Bancorp or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (a) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Bancorp Common Stock and the Outstanding Bancorp Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns Bancorp or all or substantially all of Bancorp’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Bancorp Common Stock and the Outstanding Bancorp Voting
Securities, as the case may be, (b) no Person (excluding any corporation
resulting from such Business Combination or any employee

A-1

--------------------------------------------------------------------------------








benefit plan (or related trust) of Bancorp or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(c) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(iv)Approval by the stockholders of Bancorp of a complete liquidation or
dissolution of Bancorp.



A-2

--------------------------------------------------------------------------------








Exhibit B
GENERAL RELEASE
1.
In consideration of the payments and benefits to which Jeffrey T. Seabold (the
“Executive”) is entitled under the employment agreement entered into by and
among the Executive and Banc of California, N.A. (“Bank”), dated as of April 1,
2015 (the “Employment Agreement”), the Executive for himself, his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge Banc of California, Inc. (“Bancorp”), Bank and their
subsidiaries, affiliates and divisions (the “Affiliated Entities”) and their
respective predecessors and successors and their respective, current and former,
trustees, officers, directors, partners, shareholders, agents, employees,
consultants, independent contractors and representatives, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age (including the
Age Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, relating to the
Executive’s employment or termination thereof, which the Executive and Releasors
had, now have, or may have in the future against each or any of the Releasees
from the beginning of the world until the date hereof (the “Execution Date”).

2.
The Executive acknowledges that: (i) this entire General Release is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this General Release; (iii) he was given a
period of [forty-five][twenty-one] days within which to consider this General
Release; and (iv) to the extent he executes this General Release before the
expiration of the [forty-five][twenty one]-day period, he does so knowingly and
voluntarily and only after consulting his attorney. The Executive shall have the
right to cancel and revoke this General Release during a period of seven days
following the Execution Date, and this General Release shall not become
effective, and no money shall be paid hereunder, until the day after the
expiration of such seven-day period. The seven-day period of revocation shall
commence upon the Execution Date. In order to revoke this General Release, the
Executive shall deliver to Bank, prior to the expiration of said seven-day
period, a written notice of revocation. Upon such revocation, this General
Release shall be null and void and of no further force or effect.

3.
Notwithstanding anything else herein to the contrary, this General Release shall
not affect: the obligations of Bank set forth in the Employment Agreement or
other obligations that, in each case, by their terms, are to be performed after
the date hereof (including, without limitation, obligations to Executive under
any stock option, stock award or agreements or obligations under any pension
plan or other benefit or deferred


B-1

--------------------------------------------------------------------------------








compensation plan, all of which shall remain in effect in accordance with their
terms); obligations to indemnify the Executive respecting acts or omissions in
connection with the Executive’s service as a director, officer or employee of
the Affiliated Entities; obligations with respect to insurance coverage under
any of the Affiliated Entities’ (or any of their respective successors)
directors’ and officers’ liability insurance policies; or any right Executive
may have to obtain contribution in the event of the entry of judgment against
Executive as a result of any act or failure to act for which both Executive and
any of the Affiliated Entities are jointly responsible.
4.
This General Release shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Maryland, without reference to its
principles of conflict of laws.

5.
The Executive represents and warrants that he is not aware of any claim by him
other than the claims that are released by this General Release. The Executive
further acknowledges that he may hereafter discover claims or facts in addition
to or different than those which he now knows or believes to exist with respect
to the subject matter of this General Release and which, if known or suspected
at the time of entering into this General Release, may have materially affected
this General Release and the Executive’s decision to enter into it.
Nevertheless, the Executive hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
the Executive hereby expressly waives any and all rights and benefits confirmed
upon him by the provisions of California Civil Code Section 1542, which provides
as follows:

6.
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

7.
Being aware of such provisions of law, the Executive agrees to expressly waive
any rights he may have thereunder, as well as under any other statute or common
law principles of similar effect in any other jurisdiction determined by a court
of competent jurisdiction to apply.

8.
It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

9.
This General Release may not be orally canceled, changed, modified or amended,
and no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to the General Release.


B-2

--------------------------------------------------------------------------------








10.
In the event of the breach or a threatened breach by the Executive of any of the
provisions of this General Release, Bancorp and Bank would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, Bancorp and Bank shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof without
posting a bond or other security.

11.
Capitalized terms used but not defined herein shall have the meaning set forth
in the Employment Agreement.


B-3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned parties have executed this General Release.




BANC OF CALIFORNIA, N.A.






By:______________________________________    
[name]
[title]




EXECUTIVE


Voluntarily Agreed to and Accepted this
___ day of ________________20__


_________________________________    
    



B-4